HEAD, J.
It is very clear that the probate court was without authority or jurisdiction to take cognizance of, and adjudicate, such a demandas the appellant propounded in this case. If it be conceded that he had a judgment lien upon the land superior to the homestead right of the widow, that furnished no reason why the land should not be allotted as a homestead, for it-would still remain subject to the lien notwithstanding the allotment. For aught the probate court could know, or had any jurisdiction to ascertain, the land allotted was worth largely more than the judgment debt; or there may have been other liens of equal or paramount right to the appellant’s. Shall these liens deprive the widow of an allottment of homestead, whereby her rights, as against the heirs and administrator, ma}^ be understood and enjoyed? If a lien for $150 bars the right of allotment, a lien for one dollar possesses the same potency. Manifestly the probate court is no place to enter upon. *361such inquiries. Suppose a half dozen alleged lien holders had intervened, and, disputing priority of right among themselves, had objected to the allotment, or asked that it be made subject to their priorities, could it be contended that the probate court was invested with jurisdiction, in such a proceeding, to settle such rights? That it has no such jurisdiction is too plain for serious controversy. The judgment of the probate court is affirmed.